Citation Nr: 1027304	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  02-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The appeal has a lengthy 
procedural history which can be found in the most recent November 
2008 Board remand and in the interest of brevity will not be 
repeated herein.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In June 2008, the Veteran's representative notified the Board 
that the claimant continues to receive ongoing treatment for her 
major depressive disorder through VA.  However, a review of the 
record on appeal does not reveal that VA requested and obtained 
these contemporaneous treatment records while the appeal was in 
remand status.  Therefore, the Board finds that another remand to 
request these records is required.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records).  As per the 
Veteran's representative's June 2008 request to be provided with 
any additional evidence obtained in connection with VA's 
developing his client's claim, the RO should thereafter provide 
him with copies of any VA treatment records obtained in 
connection with the above development. 


Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.	The RO should obtain and associate with 
the claims files all of the claimant's 
contemporaneous VA treatment records for 
her major depressive disorder which have 
not as yet been associated with the 
claim's files.  All actions to obtain the 
requested records should be documented 
fully in the claim's files.  If they 
cannot be located or no such records 
exist, the Veteran and her representative 
should be notified in writing.  

2.	The RO should thereafter provide the 
Veteran's representative with copies of 
any VA treatment records obtained in 
connection with the above development.

3.	After undertaking the above development, 
the RO should provide the Veteran and her 
representative with updated Veterans 
Claims Assistance Act of 2000 (VCAA), 
notice in accordance with the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
and 38 C.F.R. § 3.159 (2009).  Such 
notice should also include notifying the 
Veteran and her representative that while 
the appeal is in remand status they are 
invited to attempt to locate the 
claimant's former commanding officer and 
supply Sergeant, using the information 
previously provided by the appellant, and 
provide VA with lay statements from them 
in support of her claim.  

4.	Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefit's, to include a summary of 
the evidence received, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

